DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for selecting” and “means for comparing”, in claim 10, “means for signature hashing” in claim 11, “means for watermark matching” in claim 12, “means for selecting” in claims 13-15, “means for comparing” in claim 15, “means for selecting” and “means for comparing” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 14 of U.S. Patent No. US 10,863,236. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/114,117
Patent No. US 10,863,236
2. An apparatus comprising: 
memory; at least one processor to execute computer readable instructions to: 

select first unhashed reference signatures to evaluate for a second time segment of meter data based on watermark coverage of a first time segment of the meter data, 
the meter data to be obtained from a meter that is to monitor media presented by a media device; 


compare the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the meter data; and 









compare, when a first media event associated with the meter data is not identifiable based on comparison of the first unhashed reference signatures with the first unhashed monitored signatures, first hashed monitored signatures with a library of reference hashed signatures to identify the first media event associated with the second time segment of the meter data, the first hashed monitored signatures generated from the first unhashed reference signatures.





3. The apparatus of claim 2, wherein the at least one processor is to: 
hash the first unhashed monitored signatures to generate the first hashed monitored signatures when the first media event associated with the meter data is identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures; and
not hash the first unhashed monitored signatures when the first media event
associated with the meter data is identifiable based on the comparison of the first
unhashed reference signatures with the first unhashed monitored signatures.

4. The apparatus of claim 2, wherein the at least one processor is to credit a user associated with the meter data based on the first media event.


5. The apparatus of claim 2, wherein the at least one processor is to:
determine the watermark coverage of the first time segment based on a presence of a detected watermark in the meter data; and
compare the detected watermark with a reference watermark to determine a second media event associated with the first time segment of the meter data.

6. The apparatus of claim 5, wherein the at least one processor is to 
select the first unhashed reference signatures based on an offset between a first timestamp associated with the detected watermark and a second timestamp of the reference watermark.


7. The apparatus of claim 5, wherein the at least one processor is to 
select the first unhashed reference signatures based on a media source associated with the reference watermark.

8. The apparatus of claim 2, wherein the at least one processor is to:
select second unhashed reference signatures to evaluate for a third time segment of meter data based on the comparison of the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the meter data; and
compare the second unhashed reference signatures with second unhashed monitored signatures from the second time segment of the meter data to identify a third media event associated with the third time segment.


9. The apparatus of claim 8, wherein the at least one processor is to:
select third unhashed reference signatures to evaluate for a fourth time segment of meter data based on the comparison of the first hashed monitored signatures with a library of reference hashed signatures; and
compare the third unhashed reference signatures with third unhashed monitored signatures from the fourth time segment of the meter data to identify a fourth media event associated with the fourth time segment.


10. An apparatus comprising:
means for selecting first unhashed reference signatures to evaluate for a second time segment of meter data based on watermark coverage of a first time segment of the meter data, the meter data to be obtained from a meter that is to monitor media presented by a media device; 
means for comparing unhashed signatures, the means for comparing unhashed
signatures to compare the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the meter data; and
means for comparing hashed signatures, the means for comparing hashed signatures to compare, when a first media event associated with the meter data is not identifiable based
on comparison of the first unhashed reference signatures with the first unhashed monitored signatures, first hashed monitored signatures with a library of reference hashed signatures to identify the first media event associated with the second time segment of the meter data, the first hashed monitored signatures generated from the first unhashed reference signatures.








11. The apparatus of claim 10, further including means for signature hashing, the means for signature hashing to:
when a first media event associated with the meter data is not identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures, hash the first unhashed monitored signatures to generate the first hashed monitored signatures; and
when the first media event associated with the meter data is identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures, not hash the first unhashed monitored signatures.

12.  The apparatus of claim 10, further including means for watermark matching, the means for watermark matching to:
determine the watermark coverage of the first time segment based on a presence of a detected watermark in the meter data; and
compare the detected watermark with a reference watermark to determine a second media event associated with the first time segment of the meter data.

13. The apparatus of claim 12, wherein the means for selecting is to select the first unhashed reference signatures further based on an offset between a first timestamp associated with the detected watermark and a second timestamp of the reference watermark.

14.  The apparatus of claim 12, wherein the means for selecting is to further base the selection of the first unhashed reference signatures on a media source associated with the reference watermark.

15. The apparatus of claim 10, wherein:
the means for selecting is to select second unhashed reference signatures to evaluate for a third time segment of the meter data based on the comparison of the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the meter data; and
the means for comparing unhashed signatures is to compare the second unhashed reference signatures with second unhashed monitored signatures from the second time segment of the meter data to identify a third media event associated with the third time segment.

16. (New) The apparatus of claim 15, further including:
the means for selecting is to select third unhashed reference signatures to evaluate for a fourth time segment of meter data based on the comparison of the first hashed monitored signatures with the library of reference hashed signatures; and
the means for comparing unhashed signatures is to compare the third unhashed reference signatures with third unhashed monitored signatures from the fourth time segment of the meter data to identify a fourth media event associated with the fourth time segment.

17.  At least one non-transitory computer readable storage medium comprising instructions which, when executed, cause at least one processor to at least:
select first unhashed reference signatures to evaluate for a second time segment of meter data based on watermark coverage of a first time segment of the meter data, the meter data to be obtained from a meter that is to monitor media presented by a media device; compare the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the meter data; and

when a first media event associated with the meter data is not identifiable based on comparison of the first unhashed reference signatures with the first unhashed monitored signatures, compare first hashed monitored signatures associated with a library of reference hashed signatures to identify the first media event associated with the second time segment of the meter data, the first hashed monitored signatures generated from the first unhashed reference signatures.


18.  The at least one non-transitory computer readable storage medium of claim 17, wherein the instructions cause the at least one processor to:
when a first media event associated with the meter data is not identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures, hash the first unhashed monitored signatures to generate the first hashed monitored signatures; and
when the first media event associated with the meter data is identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures, not hash the first unhashed monitored signatures.


19. The at least one non-transitory computer readable storage medium of claim 17, wherein the instructions cause the at least one processor to:
determine the watermark coverage of the first time segment based on a presence of a detected watermark in the meter data; and
compare the detected watermark with a reference watermark to determine a second media event associated with the first time segment of the meter data.

20.  The at least one non-transitory computer readable storage medium of claim 19, wherein the selection of the first unhashed reference signatures is further based on an offset between a first timestamp associated with the watermark and a second timestamp of the reference watermark.

21.  The at least one non-transitory computer readable storage medium of claim 19, wherein the selection of the first unhashed reference signatures is further based on a media source associated with the reference watermark.


1. An apparatus, comprising: 



an unhashed signature reference determiner to select, from a database, first unhashed reference signatures to evaluate for a second time segment of monitoring data based on watermark coverage of a first time segment of the monitoring data, 
the monitoring data obtained from a meter monitoring media presented by a media device; an unhashed signature matcher to 
compare the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the monitoring data; 
a signature hasher to hash the first unhashed monitored signatures to form corresponding first hashed monitored signatures when a first media event associated with the monitoring data is not identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures; 
a hashed signature matcher to 
compare the first hashed monitored signatures with a library of reference hashed signatures to, when the first media event associated with the monitoring data is not identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures, identify the first media event associated with the second time segment of the monitoring data; and 


a creditor interface to output media identification data based on the first media event. 

    2. The apparatus of claim 1, wherein the signature hasher is 







not to hash the first unhashed monitored signatures when the first media event associated with the monitoring data is identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures. 

    3. The apparatus of claim 1, wherein the creditor interface to credit a user associated with the monitoring data based on the first media event. 

    4. The apparatus of claim 1, further including a watermark matcher to: 
determine the watermark coverage of the first time segment based on a presence of a watermark in the monitoring data; and 
compare the watermark with a reference watermark to determine a second media event associated with the first time segment of the monitoring data. 

    5. The apparatus of claim 4, wherein the unhashed signature reference determiner is to select the first unhashed reference signatures based on an offset between a first timestamp associated with the watermark and a second timestamp of the first unhashed reference signatures. 

    6. The apparatus of claim 4, wherein the unhashed signature reference determiner is to select the first unhashed reference signatures based on a media source associated with the reference watermark. 

    7. The apparatus of claim 1, wherein: the unhashed signature reference determiner is to select second unhashed reference signatures to evaluate for a third time segment of monitoring data based on the comparison of the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the monitoring data; and 
the unhashed signature matcher is to compare the second unhashed reference signatures with second unhashed monitored signatures from the second time segment of the monitoring data to identify a third media event associated with the third time segment. 

    8. The apparatus of claim 1, wherein: the unhashed signature reference determiner is to 
select third unhashed reference signatures to evaluate for a fourth time segment of monitoring data based on the comparison of the first hashed monitored signatures with a library of reference hashed signatures; and the unhashed signature matcher is to compare the third unhashed reference signatures with third unhashed monitored signatures from the fourth time segment of the monitoring data to identify a fourth media event associated with the fourth time segment. 

    9. A method, comprising: 
selecting, from a database, first unhashed reference signatures to evaluate for a second time segment of monitoring data based on watermark coverage of a first time segment of the monitoring data, the monitoring data obtained from a meter monitoring media presented by a media device; 






comparing the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the monitoring data; 
when a first media event associated with the monitoring data is not identifiable based on the comparing of the first unhashed reference signatures with the first unhashed monitored signatures: 
hashing the first unhashed monitored signatures to form corresponding first hashed monitored signatures; 
comparing the first hashed monitored signatures with a library of reference hashed signatures to identify the first media event associated with the second time segment of the monitoring data; and 
generating media identification data based on the first media event. 



    10. The method of claim 9, further including, 









when the first media event associated with the monitoring data is identifiable based on the first unhashed reference signatures with the first unhashed monitored signatures, not hashing the first unhashed monitored signatures. 


    11. The method of claim 9, further including: 


determining the watermark coverage based of the first time segment based on a presence of a watermark in the monitoring data; and 
comparing the watermark with a reference watermark to determine a second media event associated with the first time segment of the monitoring data. 

    12. The method of claim 11, wherein the selection of the first unhashed reference signatures is further based on an offset between a first timestamp associated with the watermark and a second timestamp of the first unhashed reference signatures. 

    13. The method of claim 11, wherein the selection of the first unhashed reference signatures is further based on a media source associated with the reference watermark. 


    14. The method of claim 9, further including: selecting second unhashed reference signatures to evaluate for a third time segment of monitoring data based on the comparison of the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the monitoring data; and 
comparing the second unhashed reference signatures with second unhashed monitored signatures from the second time segment of the monitoring data to identify a third media event associated with the third time segment. 


    15. The method of claim 9, further 
including: 
selecting third unhashed reference signatures to evaluate for a fourth time segment of monitoring data based on the comparison of the first hashed monitored signatures with a library of reference hashed signatures; and 

comparing the third unhashed reference signatures with third unhashed monitored signatures from the fourth time segment of the monitoring data to identify a fourth media event associated with the fourth time segment. 

    16. A non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least: 

select, from a database, first unhashed reference signatures to evaluate for a second time segment of monitoring data based on watermark coverage of a first time segment of the monitoring data, the monitoring data obtained from a meter monitoring media presented by a media device; compare the first unhashed reference signatures with first unhashed monitored signatures from the second time segment of the monitoring data; and 
when a first media event associated with the monitoring data is not identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures: hash the first unhashed monitored signatures to form corresponding first hashed monitored signatures; compare the first hashed monitored signatures with a library of reference hashed signatures to determine the first media event associated with the second time segment of the monitoring data; and generate media identification data based on the first media event. 

    17. The non-transitory computer readable storage medium of claim 16, wherein the instructions cause the machine to, 








when the first media event associated with the monitoring data is identifiable based on the comparison of the first unhashed reference signatures with the first unhashed monitored signatures, not hash the first unhashed monitored signatures. 

    18. The non-transitory computer readable storage medium of claim 16, wherein the instructions cause the machine to: 

determine the watermark coverage based of the first time segment based on a presence of a watermark in the monitoring data; and 
compare the watermark with a reference watermark to determine a second media event associated with the first time segment of the monitoring data. 

    19. The non-transitory computer readable storage medium of claim 18, wherein the selection of the first unhashed reference signatures is further based on an offset between a first timestamp associated with the watermark and a second timestamp of the first unhashed reference signatures. 

    20. The non-transitory computer readable storage medium of claim 18, wherein the selection of the first unhashed reference signatures is further based on a media source associated with the reference watermark. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/               Primary Examiner, Art Unit 2426